Name: Commission Implementing Regulation (EU) 2015/769 of 12 May 2015 amending for the 231st time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  international affairs
 Date Published: nan

 14.5.2015 EN Official Journal of the European Union L 121/3 COMMISSION IMPLEMENTING REGULATION (EU) 2015/769 of 12 May 2015 amending for the 231st time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network (1) and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 30 April 2015, the Sanctions Committee of the United Nations Security Council (UNSC) decided to remove six persons from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 May 2015. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002, the following entries under the heading Natural persons are deleted: (a) Riadh Ben Belkassem Ben Mohamed Al-Jelassi. Address: Italy. Date of birth: 15.12.1970. Place of birth: Al-Mohamedia, Tunisia. Nationality: Tunisian. Passport No: L276046 (Tunisian passport issued on 1.7.1996 which expired on 30.6.2001). Other information: (a) Mother's name is Reem Al-Askari, (b) Member of Tunisian Combatant Group. Date of designation referred to in Article 2a(4)(b): 3.9.2002. (b) Samir Abd El Latif El Sayed Kishk (alias Samir Abdellatif el Sayed Keshk). Date of birth: 14.5.1955. Place of birth: Gharbia, Egypt. Nationality: Egyptian. Other information: Deported from Italy to Egypt on 2.7.2003. Date of designation referred to in Article 2a (4)(b): 3.9.2002. (c) Al-Azhar Ben Mohammed Ben El-Abed Al-Tlili (alias Lazar Ben Mohammed Tlili). Address: Via Carlo Porta 97, Legnano, Italy. Date of birth: 26.3.1969. Place of birth: Feriana, Al-Kasrain, Tunisia. Nationality: Tunisian. Passport No: M351140 (Tunisian passport expired on 16.6.2005). Other information: (a) Italian fiscal code: TLLLHR69C26Z352G; (b) Released from prison in Italy on 15.1.2007 (c) Mother's name is Essayda Bint Salih Al-Tlili. Date of designation referred to in Article 2a(4)(b): 3.9.2002. (d) Faouzi Ben Mohamed Ben Ahmed Al-Jendoubi (alias (a) Jendoubi Faouzi, (b) Said, (c) Samir). Date of birth: 30.1.1966. Place of birth: (a) Tunis, Tunisia; (b) Morocco. Nationality: Tunisian. Passport No: K459698 (Tunisian passport issued on 6.3.1999, expired on 5.3.2004). Other information: (a) Mother's name is Um Hani al-Tujani; (b) Inadmissible to the Schengen area; (c) Reported untraceable by the Italian authorities since June 2002. Date of designation referred to in Article 2a (4) (b): 25.6.2003. (e) Ahmed Hosni Rarrbo (alias (a) Rarrbo Abdallah, (b) Rarrbo Abdullah, (c) Rarrbo Ahmed Hosni). Address: Algeria. Date of birth: 12.9.1974. Place of birth: (a) Bologhine, Algeria; (b) France. Nationality: Algerian. Date of designation referred to in Article 2a(4)(b): 25.6.2003. (f) Najib Ben Mohamed Ben Salem Al-Waz (alias (a) Ouaz Najib, (b) Ouaz Nagib). Address: Via Tovaglie Number 26, Bologna, Italy. Date of birth: 12.4.1960. Place of birth: Al Haka'imah, Governorate of Mahdia, Tunisia. Nationality: Tunisian. Passport No: K815205 (Tunisian passport issued on 17.9.1994, expired on 16.9.1999). Other information: (a) Mother's name is Salihah Amir; (b) Inadmissible to the Schengen area. Date of designation referred to in Article 2a(4) (b): 25.6.2003.